FILED IN COURT OF APPEALS
                                                                     12tn Court of Apoeais District




                                                                                     FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/28/2015                                                     COA No. 12-13-00241-CR
FRELS, JAMES SCOTT                 Tr. Ct. No. 9953                                        PD-0601-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                             Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *